Order appealed from modified, with costs to appellant, so as to grant the motion to open the default on condition that defendant-respondent pay a full bill of costs to date and stipulate to produce the witness Sal Tueello for examination before trial by plaintiff at least 10 days prior to the date of the trial of the action or stipulate to pay all expenses of an open com mission to take the testimony of that witness in Saudi Arabia or such other place as he may be located. Settle order. Concur—Peck, P. J., Breitel, Botein, Frank and McNally, JJ.